Case 7:19-cv-00183-DC Document 1-1 Filed 07/24/19 Page 1of1

&JS 44 (Rev. 12/07)

by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of t

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

e Clerk of

ourt for the purpose of initiating

 

L (a) PLAINTIFFS
Ismael Diaz

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Texas

(c) Attorney’s (Finn Name, Addresg, and Telephone Number

Heriberto Ramos, HERIBERTO RAMO

& ASSOCIATES, P.C., Two

Riverway, Suite J 770, Houston, Texas 77056, (713) 333-7025, (713)
333-7026, hramos@hramoslaw.com

DEFENDANTS

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Miller Fabrication LLC and Dalton James Nord

Wyoming

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

Larry D. Warren, Naman Howell Smith & Lee, 10001 Reunion Place,
Suite 600, San Antonio, Texas 78216, (210) 731-6350,
lwarren@namanhowell.com

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only) Jil. CITIZENSHIP OF PRINCIPAL PARTIES(Piace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O11 U.S. Government OC 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State A © 1 Incorporated or Principal Place go4 04
of Business In This State
O2 US. Government 4 Diversity Citizen of Another State O 2 WW 2 Incorporated and Principal Place o5 Ms
SCT (Indicate Citizenship of Parties in Item III) CE ee Oe
Citizen or Subject of a O3 O 3. Foreign Nation go6 O86
Foreign Country

 

 

IV. NATURE OF SUIT (Piace an “X” in One Box Only)
[ cONTRACT

 

 

 

 

 

 

 

 

 

CONTRACT. TORTS FORFEITURE/PENALTY

OF 110 Insurance PERSONAL INJURY PERSONAL INJURY | 610 Agriculture 0) 422 Appeal 28 USC 158 a
CF 120 Marine QO 310 Airplane (362 Personal Injury - 0 620 Other Food & Drug O 423 Withdrawal ag
130 Miller Act O 315 Airplane Product Med. Malpractice O 625 Drug Related Seizure 28 USC 157 a
1 140 Negotiable Instrument Liability 365 Personal Injury - of Property 21 USC 881 ee a
1 150 Recovery of Overpayment {1 320 Assault, Libel & Product Liability 0 630 Liquor Laws qo

& Enforcement of Judgment Slander (1 368 Asbestos Personal O 640 RR. & Trick CF 820 Copyrights q
C1 151] Medicare Act O 330 Federal Employers’ Injury Product 0 650 Airline Regs. OF 830 Patent
1 152 Recovery of Defaulted Liability Liability C1 660 Occupational O 840 Trademark a

Student Loans 1 340 Marine PERSONAL PROPERTY Safety/Health o

(Exel, Veterans) (345 Marine Product G 370 Other Fraud (7.690 Other a
0 153 Recovery of Overpayment Liability G37] Truth in Lending LABOR qo

of Veteran’s Benefits XK 350 Motor Vehicle Q 380 Other Personal 710 Fair Labor Standards CO 861 HIA (1395ff)
C7 160 Stockholders’ Suits (355 Motor Vehicle Property Damage Act O 862 Black Lung (923) oO
1 190 Other Contract Product Liability O 385 Property Damage 0 720 Labor/Mgmt. Relations [7 863 DIWC/DIWW (405(g))
0 195 Contract Product Liability {1} 360 Other Personal Product Liability 1 730 Labor/Mgmt.Reporting 17. 864 SSID Title XVI oa
0 196 Franchise Inju & Disclosure Act © 865 RSI (405(g)) Oo
[ REAL PROPERTY. CIVIL RIGHTS: PRISONER PETITIONS _|() 740 Railway Labor Act FEDERAL TAX SUITS a
210 Land Condemnation O 441 Voting [1 =510 Motions to Vacate 1} 790 Other Labor Litigation C1 870 Taxes (U.S. Plaintiff gq
C 220 Foreclosure [ 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) a
C7 230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act O 871 IRS—-Third Party a
€) 240 Torts to Land Accommodations [| 530 General 26 USC 7609
CJ 245 Tort Product Liability O 444 Welfare O 535 Death Penalty IMMIGRATION og
(3 290 All Other Real Property |0 445 Amer. w/Disabilities - [7] 540 Mandamus & Other [0 462 Naturalization Application

Employment (550 Civil Rights (3 463 Habeas Corpus -
© 446 Amer. w/Disabilities - [1 555 Prison Condition Alien Detainee o
Other & 465 Other Immigration
© 440 Other Civil Rights Actions

 

 

 

 

 

aes _
BANKRUPTCY. OTHER STAT U TES l

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

810 Selective Service

850 Securities/Commodities/
Exchange

875 Customer Challenge
12 USC 3410

890 Other Statutory Actions

891 Agricultural Acts

892 Economic Stabilization Act

893 Environmental Matters

894 Energy Allocation Act

895 Freedom of Information
Act

900A ppeal of Fee Determination
Under Equal Access
to Justice

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only) Ap SAE District
11 Original SJ 2 Removed from C1 3. Remanded from Cl 4 Reinstatedor O 5 er qm (76 Multidistrict O 7 qyage from
Proceeding State Court Appellate Court Reopened (specify) ESTLIG Litigation Ju dement

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 81332

Brief description of cause:

 

 

 

 

 

Motor Vehicle Accident
VII. REQUESTED IN [ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 100,000.00 JURY DEMAND: Yes No
VII. RELATED CASE(S)
IF ANY (See instructions): UDGE DOCKET NUMBER
ey / 4 i) ATTORNEY OF RECORD
FOR OFFICE ZL / [~ LO UU
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

—

SEE EELS

EA
